Citation Nr: 0429077	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of exposure 
to ionizing radiation, to include chronic fatigue, joint 
soreness and stiffness, loss of appetite, thyroid 
dysfunction, and blood in urine. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
January 1947 and from May 1951 to September 1952.

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for claimed residuals of 
exposure to ionizing radiation.  In written statements in 
support of his claim, he asserts that he was exposed to 
radiation during the Bikini Atoll atomic bomb testing 
(Operation CROSSROADS - a test involving two nuclear 
detonations conducted in the period from July 1 to August 31, 
1946).  In a November 2000 statement, the veteran said that 
in July 1946 he was the chief aircraft inspector of the 
1521st Air Transport Command at Hickham Field, Hawaii, when 
the 1521st Command was assigned to Operation CROSSROADS.  
According to the veteran, C-54 aircraft were assigned to 
support the operation and, during the actual test, these 
aircraft flew photography missions around the blast area, 
causing them to be coated with radioactive powder material.  
The planes returned to Hickham Field, where they were washed 
and inspected, exposing personnel to radioactive material.  
The veteran also said it was his duty to both supervise the 
inspection, and to personally inspect each aircraft and its 
components.  

Further, in statements received in March 2004, the veteran 
said that during the preparations for the test, B-17 aircraft 
were brought to Hickham Field, but were not assigned to his 
unit.  He said the planes were loaded with animals used in 
the test and flown to the test by radio control without 
personnel aboard.  The twelve planes were flown through the 
stem on the mushroom cloud resulting from one of the 
detonations, and one spun out of control and was lost.  The 
remaining eleven planes were returned to the airfield, where 
they were serviced and returned to the mainland.  He said 
during the time they were at Hickham Field, they were 
radioactive.  The veteran indicated (in a July 2004 
statement) that when the eleven remaining B-17 planes 
returned from the test, they were covered with radioactive 
coral dust from the explosion.  The planes were washed and 
cleaned in the same wash rack used for the C-54 planes.  He 
said that radiation data was recorded at the test site, but 
the site for cleaning planes was not monitored.  The veteran 
indicated that while in service he made inspections at 
Johnston Island, Canton Island, Fiji, and New Caledonia in 
contaminated aircraft.  Also, in March 2004, he stated that 
from 1947 to 1964, he was employed in the aircraft industry, 
with Convair.  During his employment there, some of the B-36 
aircraft used in the nuclear weapons tests were at Convair. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West. 
2002); 38 C.F.R. § 3.309(d) (2004).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge was otherwise 
incurred during active service, including as a result of 
exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In a November 2000 written statement, A.W. P., M.D., reported 
that the veteran had suffered from respiratory difficulty and 
unusual fatigability for nearly twenty years, and that after 
many medical evaluations, "we are not able to point any 
other source of his problems besides the history of radiation 
exposure."  In July 2003, a VA examiner opined that the 
veteran's chronic fatigue, shortness of breath, and bleeding 
manifestations in the skin might be construed as delayed 
manifestations from radiation exposure.  The VA examiner 
said, "I think that it is as likely as not that these could 
be expressions of a radiation problem."

The National Personnel Records Center (NPRC) advised the RO 
that the veteran's service records were evidently destroyed 
in a fire.  The veteran has supplied copies of some of his 
military orders indicating he was assigned to Hickham Air 
Force Base in February 1946, and attached to the 1521st 
AAFBU.  He also provided a copy of a telegram sent to him in 
Hawaii in July 1946.

However, it is unclear whether the veteran was actually 
exposed to radiation, as he contends.  In a January 2003 
letter, the RO requested a radiation dose estimate from the 
Defense Threat Reduction Agency (DTRA).  The RO sent its 
letter to the "DEFENSE THREAT REDUCTION AGENCY/TEL, SWSN-
NTPR" on Telegraph Road in Alexandria, Virginia.  However, 
in a February 2004 letter to the Army Radiation Standards and 
Dosimetry Lab, the RO indicated that its letter to the DTRA 
was returned unclaimed.  In a March 2004 response to the RO, 
the chief of the Dosimetry Branch of the US Army Radiation 
Standards and Dosimetry Laboratory reported no records 
regarding the veteran's exposure to radiation, but noted that 
its records dated only to mid-1954.  

Section 3.311(a)(2)(iii) which directs dose determination in 
a claim such as the veteran's, requires that a dose estimate 
is to be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO.  The development actions must comply with the holding in 
Earle v. Brown, 6 Vet. App. 558 (1994).  The RO has the 
responsibility to obtain information that could assist in the 
preparation of a dose estimate for the veteran.  The 
requirements regarding the preparation of a dose assessment 
by VA are unique to claims brought under section 
3.311(a)(2)(iii).  The responsibility for dose estimate 
preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation, and must be 
based upon all available information.  The Board is bound by 
the regulations.  38 C.F.R. § 19.5 (2003).  The RO found in 
essence that the veteran was not exposed, but it did so 
without a required dose estimate, although medical evidence 
suggests that he may have a disease caused by exposure to 
radiation.  See Combee, supra.  See also 38 C.F.R. § 
3.311(d).

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as that of the veteran.  
The regulation clearly directs that all records obtained will 
be forwarded to the Under Secretary for Health for 
preparation of a dose estimate, to the extent feasible, based 
upon available methodologies.  This is not discretionary, and 
the claim must be referred to the Under Secretary for Health 
as provided in the regulation.

The requirement regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation, and must be 
based upon all available information.  This would include any 
information contained in treatment records or other records 
that might contain radiation dose information as discussed in 
M21-1, Part III, para. 5.11(c). 

Here, the March 2004 response from the US Army Radiation 
Standards Dosimetry Laboratory is inadequate to meet the 
development requirements set forth above.  Both M21-1, Part 
III, para. 5.11(c), and VBA Fast Letter 03-31 (Oct. 17, 
2003), specifically direct the RO to request verification of 
the veteran's participation in radiation-risk activity from 
the DTRA at the following address:  Attn: TDND-NTPR, 8725 
John J. Kingman Road, Mail Stop 6201 Ft. Belvoir, VA 22060-
6201.  M-21-1 further notes, "'Tel' in the address line 
identifies the Telegraph Rd. Office.  NTPR identifies the 
Nuclear Test Personnel Review Program."  As the RO evidently 
sent its January 2004 request to the DTRA at an incorrect 
address, the Board believes that another request to DTRA must 
be made for verification of the veteran's participation in 
radiation-risk activity.
 
When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.	The RO should contact the Defense Threat 
Reduction Agency (DTRA), at the most current 
address of record and request any dose 
information specific to the veteran and 
OPERATION CROSSROADS, including his 1946 
assignment to the 1521st Air Transport Command 
at Hickham Field.  All information regarding 
the veteran's military service that was 
included in the RO's January 2004 request to 
DTRA should be included again with the current 
request for information, and a copy of the 
letter should be placed in the claims file.

3.	The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain information of 
the veteran's claimed exposure to nuclear 
radiation have been contacted.  If the RO 
determines that such development has been 
accomplished, the records which have been 
obtained, including any available service 
records regarding his location, sources 
identified by the appellant, and the records, 
information and the veteran's statements 
concerning his onsite exposure, should be 
referred to the Under Secretary for Health for 
the preparation of a dose estimate, which may 
include a determination of no exposure.

4.	Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of ionizing 
radiation, to include chronic, fatigue blood 
in urine, thyroid dysfunction, joint soreness 
and pain and loss of appetite.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the June 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


